DETAILED ACTION
This office action is in response to communication filed on 08/19/2022. Claims 1 – 23 are pending on this application.

Allowable Subject Matter
Claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Rippel et al. Pub. No. 2020/0034709.
Fig. 3A and 3B of Rippel et al. discloses an electronic device for decompressing (Fig. 3B paragraph 0009) compressed input data (bitstream 320) that includes N streams of data (Tensor 1…Tensor 4), the N streams of data (Tensor 1…Tensor 4) having been generated from 5original data (210 in Fog. 3A)  by compressing (130 in Fig. 3A; paragraph 0027) the original data  (210 in Fig. 3A) using a compression standard (compression standard of 230 in in Fig. 3A)  to create compressed data (Bitstream 320), separating (330 in Fig. 3B) the compressed data (320 in Fig. 3B) into N streams (Tensor 1…Tensor 4 in Fig. 3B), each of the N streams (Tensor 1…Tensor 4 in Fig. 3B) including a respective type of data (quality of each Tensor 1…Tensor 4 data; paragraph 0039) for generating commands (Commands from decoding controller 250C) associated with the compression standard (compression standard of compression system Fig. 3A; paragraph 0027) for decompressing (Fig. 3B; paragraph 0009)  the compressed input data (Bitstream 320), and encoding (230 in Fig. 3A) each of the N streams  (Tensor 1…Tensor 4 in Fig. 3A) using an encoding standard (encoding standard of 230 in Fig. 3A), the 10electronic device (Fig. 3A and Fig. 3B) comprising: a memory (device 290 is a device or system that is used to store decoded information “output reconstructed image from system 140” for immediate use in a computer system Fig.3A and Fig. 3B; paragraphs 0061-0063); and a decompression engine (140 in Fig. 3B; paragraph 0009 ) that includes N decoders (D2a…D2d in Fig. 3B) and a decompressor (D1a..D1b in Fig. 3B; paragraph 0009), the decompression engine (140; paragraph 0009) being configured to: receive a command (220 in Fig. 3B) to decompress (Fig. 3B) the compressed input data (Bitstream 320); 15decode (240 in Fig. 3B), in each of the N decoders (D2a…D2d in Fig. 3B), a respective one of the N streams  (Tensor 1…Tensor 4 in Fig. 3B) from the compressed input data (320 in Fig. 3B) separately  and substantially in parallel with others of the N decoders (separate and parallel of D2a…D2d), each decoder (each D2a…D2d) outputting a stream of decoded data of a respective type (output of each decoded type D2a….D2d); commands (commands from decoding controller in Fig. 3B) for decompressing (decoding system 140; paragraph 0009) the data (Bitstream 320)  using the compression standard (compression standard  of 230 in Fig. 3A) to recreate the original data (Reconstructed image output of 240); execute, in the decompressor (executer of D1a…D1b), the commands (commands output of decoder controller 250C) to recreate the 25original data (reconstructed image output from 140 in Fig. 3B); and store (store the reconstructed image output from decoder system 140), in the memory (290), the original data (reconstructed image).  

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: each decoder outputting a stream of decoded data of a respective type for generating commands associated with the compression standard for decompressing the compressed input data; generate, in the decompressor, from the streams of decoded data output by the N decoders, commands for decompressing the data using the compression standard to recreate the original data.
With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach: each decoder outputting a stream of decoded data of a respective type for generating commands associated with the compression standard for decompressing the compressed input data; generating, in the decompressor, from the streams of decoded data output by the N decoders, commands for decompressing the data using the compression standard to recreate the original data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/29/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845